Exhibit 10.30

 

MeadWestvaco Corporation

 

Summary of Non-employee Director Compensation

 

Each non-employee director of MeadWestvaco receives $50,000 as an annual cash
payment for services as a director. Board members may elect to defer this
compensation under the MeadWestvaco Corporation Compensation Plan for
Non-Employee Directors. Directors have the opportunity to defer all or a portion
of their annual cash retainer. Directors who are also employees of the company
receive no additional compensation for service as a director.

 

Each year, non-employee directors receive a grant of MeadWestvaco stock units
equivalent to $60,000 at the time of grant. Distributions of the stock units are
made in MeadWestvaco common stock upon termination of a director’s board
membership.

 

In addition to the compensation described above, the MeadWestvaco Audit
Committee Chair receives a $20,000 annual retainer, the Compensation and
Organization Development Committee Chair receives a $15,000 annual retainer, and
the Chair of each of the other standing Committees of the Board receives an
annual retainer of $10,000. Each of the members of the Audit Committee, other
than the Chair, receives an annual retainer of $5,000.